Name: Commission Regulation (EEC) No 2065/89 of 10 July 1989 re-establishing the levying of customs duties on women's suits and ensembles, other than knitted or crocheted, products of category No 29 (order No 40.0290), originating in Pakistan, and women's suits and ensembles, knitted or crocheted, products of category No 74 (order No 40.0740), originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/14 Official Journal of the European Communities 12. 7. 89 COMMISSION REGULATION (EEC) No 2065/89 of 10 July 1989 re-establishing the levying of customs duties on women's siuts and ensembles, other than knitted or crocheted, products of category No 29 (order No 40.0290), originating in Pakistan, and women's suits and ensembles, knitted or crocheted, products of category No 74 (order No 40.0740), originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply 29 (order No 40.0290), originating in Pakistan, and women's suits and ensembles, knitted or crocheted, products of category No 74 (order No 40.0740), originating in India, the relevant ceiling amounts respec ­ tively to 118 000 and 64 000 pieces ; Whereas on 23 June 1989 imports of the products in question into the Community, originating in Pakistan for category No 29 and India for category No 74, countries covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan for category No 29 and India for category No 74, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of women's suits and ensembles, other than knitted or crocheted products of category No HAS ADOPTED THIS REGULATION : Article 1 As from 15 July 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan for category No 29 and India for category No 74 : Order No Category(unit) CN code Description Origin 40.0290 29 (1 000 pieces) 620411 00 6204 12 00 620413 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 2919 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, cotton or man-made fibres, excluding ski-siuts Pakistan 40.0740 74 (1 000 pieces) 6104 1100 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, cotton or man-made fibres, excluding ski-suits India (') OJ No L 375, 31 . 12. 1988, p. 83. No L 196/ 1512. 7. 89 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission